DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0272856 A1).

Regarding claims 1, 3-5 and 15, Mansour teaches a hot melt pressure sensitive adhesive (HMPSA) (para 0020) having a viscosity of 500 to 5,000 centipoise (cps) and 1,000 to 15,000 cps at 149 °C and 121 °C, respectively, (500 to 5,000 and 1,000 to 15,000 mPa·s) (para 0024); and comprising a first styrene block copolymer having a melt flow rate of at least 50 g/10 minutes (190 °C, 2.16 kgs), which overlaps that presently claimed, a diblock content of no greater than 1% by weight (para 0027), and selected from, inter alia, styrene-isoprene-styrene (SIS) block copolymer having a styrene content of 25 to 35 % by weight (para 0030-0031), and is present in the adhesive at 15 to 60 % by weight (para 0033), which overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
While the viscosity of Mansour was determined at 149 °C and 121 °C rather than the presently claimed 177 °C, one skilled in the art would expect the viscosity to be higher at lower temperatures, and would thus conclude that the adhesive composition of Mansour, which has a viscosity as low as 500 mPa·s at 149 °C and as high as 5000 mPa·s at 149 °C, would maintain a viscosity of less than 60,000 mPa·s at temperatures above 149 °C (i.e. at 177 °C).
Mansour also teaches that the adhesive composition comprises a plasticizer such as, inter alia, polybutadiene (i.e., a rubber, adhesive is with no oil and no liquid plasticizer), in an amount of 10 to 30 % by weight (para 0036-0039); a stabilizer (para 0053); and a tackifying agent in an amount of 10 to 50 % by weight (current claims 1 and 3) such as, inter alia, WINGTACK 86 (aromatic modified aliphatic) (para 0041-0042), which is identical to that presently disclosed providing the presently claimed at least one tackifying resins being a solid at room temperature and (current claim 5) tackifying resin having a softening point of 88 °C (current claim 15) (para 0040-0046), which overlaps that presently claimed (current claim 4).  Mansour teaches that the adhesives are removable (para 0055).
The Examiner notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  Thus, it is reasonable to conclude that the removable HMPSA compositions of Mansour would provide the presently claimed 180° initial peel value to stainless steel (i.e. no greater than 4.0 lbs/in.

Alternatively, 

While the body-text of Mansour does not specify the initial peel value to stainless steel or the loop tack, the inventive example of Mansour demonstrates that the disclosed invention of the reference intended for the 180° initial peel strength on stainless steel to be in the vicinity of 2.9 N/in (para 0075-0077 and Table 1).  It is noted that 2.9 N/in × 0.225 lbs/1 N ~ 0.65 lbs/in (i.e. no greater than 4.0 lbs/in).  

In addition, while Mansour discloses that the viscosity at 121 °C is no greater than 15,000 cps (i.e. 15,000 mPa·s), while the present claims require the viscosity at 121 °C is greater than 15,000 mPa·s, it is apparent, however, that the instantly claimed amount of said viscosity and that taught by Mansour are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the viscosity disclosed by Mansour and that presently claimed, and further given the fact that no criticality is disclosed in the present invention with respect to the presently claimed lower limit of said viscosity, it therefore would have been obvious to one of ordinary skill in the art that said viscosity presently claimed is but an obvious variant of the amounts disclosed in Mansour, and thereby one of ordinary skill in the art would have arrived at the presently claimed invention from the disclosure of the cited prior art reference.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the SIS block copolymer, tackifying resin and plasticizer in amounts identical to that presently claimed, and to provide said block copolymer with the presently claimed melt flow index, towards a HMPSA demonstrating the presently claimed initial peel and loops tack based on the peel and tack and melt flow index required of the prior art’s intended application as in the present invention.

Claims 16, 18-20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0272856 A1).

Regarding claims 16, 18-20 and 30, Mansour teaches the HMPSA as in the rejection of claims 1-7 and 14-15 set forth above.  Mansour also teaches tapes and labels (removable articles) comprising the adhesive composition and, inter alia, paper films (substrate) (para 0055-0058).

Response to Arguments
Applicant’s arguments, see the claim amendments, and pages 5-10 of the remarks, and the Declaration, all of which were filed 9/19/2022, with respect to the rejections of claims 1, 3-5 and 15 over Mansour et al. under 35 U.S.C. 103 and claims 16, 19-20 and 30 over Mansour et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 5-6 of the action mailed 4/19/2022, have been fully considered but they are not persuasive.

The Examiner acknowledges the Applicant’s citation of paragraph 0024 of Mansour, and its discussion of the viscosities at the two temperatures.  In this regard, the Examiner does not dispute that the application temperatures of Mansour are different from the temperatures presently claimed (i.e. 177 °C).  Indeed, as noted above in the prior art rejection(s), the Examiner’s rationale was that IF the viscosity of Mansour’s adhesive WERE measured at the presently claimed temperature of 177 °C, the viscosity of Mansour’s adhesive would be less than 60,000 mPa·s given that 177 °C is greater than the temperature disclosed in Mansour.  That is, the viscosity of the Mansour adhesive is ALREADY lower than the presently claimed 60,000 mPa·s (i.e., 500-5000 mPa·s) at a temperature (i.e., 149 °C) that is lower than that presently claimed (i.e., 177 °C).  
Thus, given that viscosity DECREASES as temperature INCREASES, the viscosity of Mansour’s adhesives would be even lower than that disclosed in Mansour, that is lower than the 500-5000 mPa·s disclosed in the reference, and thus still lower than 60,000 mPa·s.  Therefore, one skilled in the would have been apprised that the viscosity of the Mansour adhesive would be less than 60,000 mPa·s IF the application temperature was 177 °C.  While not significant to the patentability of the presently claimed invention over Mansour, it is noted that there is nothing in the claim language stating that the recited temperatures are application temperatures.  Also, as noted in the previous action, while the BACKGROUND of the Mansour disclosure mentions SBC, Mansour also discloses SIS adhesives.
MPEP 2123(I) instructs that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))...A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Emphasis by the Examiner.
	In regards to the Applicant’s discussion of Examples 2-3 and 6 of Mansour, and the disclosed application temperatures, the Examiner further reiterates that the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).  See the Examiner’s rebuttal to the Applicant’s arguments immediately above. That is, Mansour’s general discussion of viscosity and temperature, outside the inventive examples of Mansour, and what one skilled in the art would recognize from said general discussion, would render obvious the presently claimed invention, to include the presently claimed viscosity limitations.
With respect to the Applicant’s Affidavit, it is respectfully submitted that the arguments/data/experiments provided in said Affidavit are not persuasive given that the document has not been properly submitted (see MPEP 27 C.F.R 1.132). In addition, the Examiner must respectfully disagree with the Applicant’s statement that, simply because the examples of Mansour did not provide an example of an application above 163 °C, Mansour has “revealed” that the adhesives CAN BE higher than 163 °C.  It is also respectfully submitted that the Applicant’s “belief” in Mansour’s alleged limitations is not a persuasive argument.
As far as the Applicant’s observation that the Applicant’s reproduction of Example 6 of Mansour produced smoke, the Examiner must respectfully disagree with the Applicant’s assertions given that 1) Mansour made no mention of any smoke phenomenon; 2) it is not clear if indeed, “DPX-660” is identical any manner to the polymer employed in Mansour that would provide a proper comparison between the data in the Affidavit and the data in Mansour as annotated in Table 1 of said Affidavit; 3) it is not clear if indeed, NYFLEX  223 is identical to CALSOL oil in any manner that would provide a proper comparison between the data in the Affidavit and the data in Mansour; 4) it is not clear if indeed, IRGHANOX 1010 is identical to IRGANOX 1076 in any manner that would provide a proper comparison between the data in the Affidavit and the data in Mansour.  
Again, in regards to the disclosure of Mansour at paragraph 0032, the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).  As acknowledged by the Applicant, the body-text teaches an SIS polymer in proportions that overlap that presently claimed.
Lastly, the Examiner respectfully reiterates that, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
As noted in the previous action, the Examiner acknowledges that the presently claimed proportion of the SIS block copolymer (40-50 % by weight) IS commensurate in scope with the data set forth in Table 1.  
-the Examiner notes that the presently claimed proportion of the tackifying resin (5-50 %wt.) IS NOT commensurate in scope with the presently disclosed data set forth in Table 1 as the data demonstrates values outside of the presently claimed range (Composition Number 2 (53.1 %wt.)) and below the presently claimed range (Composition Number 15 (0.0 %wt.)), and given that there are no Compositions Number(s) that sample proportions at or near the lower claimed limit of 5 % by weight.
-the Examiner notes that Composition Numbers 3, 5-6, 8, 13, 15-16, 18-19 and 21-22 demonstrate plasticizers that are liquid, contrary to the requirements of the presently claimed invention.
the Examiner notes that the presently claimed invention IS NOT commensurate in scope with the data given that the claimed styrene content ranges from 25-35 % by weight while SIS copolymers VECTOR 4111A (Composition Numbers 4-6) demonstrates a styrene content (18 % by weight) below the lower limit presently claimed as does VECTOR 4113A (Composition Numbers 1, 3, 9-10 and 12).
-the Examiner notes that the presently claimed invention IS NOT commensurate in scope with the data given that the claimed diblock is recited as less than 5 % by weight while VECTOR 4113A (Composition Numbers 1, 3, 9-10 and 12) demonstrates a diblock content (18 % by weight) above the upper limit presently claimed.
-the Examiner notes that the presently claimed invention IS NOT commensurate in scope with the data given that the claimed melt flow indices (MFI) for VECTOR 41111, 4113A and 4211A (Compositions Numbers 1-6, 9-10 and 12) are below the lower limit (35 g/10 minutes) presently claimed.
-the Examiner notes that the presently claimed invention IS NOT commensurate in scope with the data given that the claimed viscosity at 177 °C for Composition Numbers 1 and 3-5 are above the upper limit presently claimed and the claimed viscosity at 121 °C for Composition Numbers 1-6, 9-10 and 12 have not been determined (ND), and it is uncertain from Tables III and IV what is intended by the viscosity designation of >1M.  In addition, the present recitation that the claimed viscosity at 121 °C is greater than 15,000 mPa·s is not bounded in its upper limit, and therefore allows for values well above that presently disclosed in said Tables III and IV, while the present recitation that the claimed viscosity at 177 °C is less than 60,000 mPa·s allows for values well below that presently disclosed in said Tables III and IV.
-it is noted that the initial peel of Composition Number 14 (5 lbs/in) is above that presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/30/2022